TAYLOR, Chief Justice.
Plaintiffs (appellants) brought this action to recover from the defendant (respondent) the value of a waterworks system owned by them in the village, on the theory that the village had taken their property for a public use without condemnation and without compensation. From judgment for defendant plaintiffs appeal.
The issues are the same as those presented in the companion case of Village of Lapwai v. Alligier, 78 Idaho 124, 299 *132P.2d 475, this day decided adversely to appellants.
Judgment affirmed. Costs to respondent.
KEETON, ANDERSON, and SMITH, JJ., and BAKER, District Judge, concur.